DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-10, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by York et al. (2015/0241029).
With respect to claim 1, York teaches a lighting apparatus (Fig. 3C), comprising: a light source plate (“base substrate” from paragraph 55, also see like item 245 from Figs. 2A-2E); multiple light modules (310, 312, 320, 322 and 314, 316, 324, 326) placed on the light source plate (Fig. 3C), wherein each light module comprises a LED package (310, 312 and 314, 316) and a lens (320, 322 and 324, 326), wherein the LED package comprises multiple sections (Fig. 3C), wherein at least a LED unit (310, 312, 314, and 316) is placed in each section (Fig. 3C), wherein each section has a pair of corresponding LED electrodes (Fig. 9 and paragraphs 72-73); and a driver (950) electrically connected to the LED electrodes for supplying an adjustable ratio of separate driving currents to the LED electrodes to generate a required light parameter by mixing multiple lights emitted by the LED units disposed in the sections of the light modules (Fig. 9 and paragraph 72-73), wherein the lens (320, 322, and 324, 326) has multiple lens areas for guiding lights of different sections in each light module to generate a mixed light via the lens (Figs. 3C and paragraph 57), wherein the LED package has a first section and a second section, wherein a first LED unit is placed in the first section covered with a first fluorescent layer, a second LED unit is place in the second section covered with a second fluorescent layer, wherein the first fluorescent layer and the second fluorescent layer have different compositions (paragraphs 39, 41, and 76-77), wherein the first fluorescent layer and the second fluorescent layer (paragraphs 39, 41, and 76-77) are respectively filled in concave containers (inside surface of 330; *note that concave is a matter of perspective and the inside surface of 330 is concave when viewed form above and is partitioning into containers by 350, 352, 354, and/or 356) of the first section and the second section to respectively enclose the first LED unit and the second LED unit (Fig. 3C).  
As for claim 3, York teaches wherein the LED package has a package housing and a spacer wall (350, 352, 354, and/or 356), wherein the spacer wall separates the first section and the second section (Fig. 3C).  
As for claim 5, York teaches wherein the first LED unit has at least one first type LED chip and one second type LED chip, wherein the second LED unit has at least one first type LED chip and one second type LED chip, wherein the driver adjusts the adustable ratio of separate driving currents to generate the required light parameter (paragraph 73-74).  
As for claim 6, York teaches wherein the LED package has a circular external shape (Fig. 3C).  
As for claim 7, York teaches wherein the first section is semi-circular shape and the second section is semi-circular shape (Fig. 3C).  
As for claim 8, York teaches wherein the light module has an aligning structure (350, 352, 354, and/or 356) for aligning the lens with the LED package (Fig. 3C).  
As for claim 9, York teaches wherein the lens has a convex external curve surface (Figs. 2A-3C).  
As for claim 10, York teaches wherein the lens has a concave curve inner dome facing to the LED package (Figs. 2A-3C).  
As for claim 12, York teaches wherein the lens has a package connector (350, 352, 354, and/or 356) for aligning and coupling the LED package (Fig. 3C).  
As for claim 19, York teaches wherein the sections of the light modules are divided into a first group and a second group, wherein the LED electrodes of the sections of the first group and the LED electrodes of the sections of the second group are separately electrically connected to the driver (Figs. 3C and 9 and paragraphs 73-74).  
As for claim 20, York teaches wherein the first group is connected to a first connector and the second group is connected to a second connector, the driver determines types of the first connector and the second connector to supply corresponding driving currents to the first group and the second group separately (Figs. 3C and 9 and paragraphs 73-74).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over York in view of Bradford (2014/0063779).
With respect to claim 4, York teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the packaging housing has tilt bases for respectively placing the first LED unit and the second LED unit so that lights of the first LED unit and the second LED unit overlaps more than 50 percent in the lens (claim 4).  
As for claim 4, Bradford also drawn to lighting apparatuses, teaches wherein a packaging housing has tilt bases (314a and 314B) for respectively placing a first LED unit (320A) and the second LED unit (320B) so that lights of the first LED unit and the second LED unit overlaps more than 50 percent in a lens (Fig. 3A).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the tilt bases of Bradford in the lighting apparatus of York, in order to provide greater color mixing to produce a broader spectrum light output (paragraphs 5 and 15 of Bradford). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over York in view of Negley et al. (8,896,197).
With respect to claim 11, York teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the lens has multiple micro lenses for guiding lights of different sections to generate the mixed light via the lens (claim 11).  
As for claim 11, Negley also drawn to lighting apparatuses, teaches wherein a lens (111) has multiple micro lenses for guiding lights of different sections to generate the mixed light via the lens (column 39, lines 3-23).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the micro lenses of Negley in the lighting apparatus of York, in order to create an improved more uniform light output.

Claims 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over York in view of Jeon et al. (2016/0161089).
With respect to claims 13, 14, 16, and 17, York teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the light source plate has multiple grooves for placing mutliple light strips, the multiple light modules are placed on the light strips (claim 13); further comprising a light passing cover connected to the light source plate forming a container for enclosing the multiple light modules (claim 14); wherein the light strips are detacahble to be replaced from the light source plate (claim 16); wherein the lens has a plugging structure for plugging on the light strip (claim 17).  
As for claim 13, Jeon also drawn to lighting apparatuses, teaches wherein a light source plate (340 and 110 and/or 310) has multiple grooves for placing mutliple light strips (grooves in 340), the multiple light modules are placed on the light strips (Fig. 28).
As for claim 14, Jeon teaches a light passing cover (130) connected to the light source plate forming a container for enclosing the multiple light modules (Fig. 29).
As for claim 16, Jeon teaches wherein the light strips are detachable to be replaced from the light source plate (Fig. 28 and paragraphs 215-216).
As for claim 17, Jeon teaches wherein a lens (120) has a plugging structure (bottom of 120) for plugging on the light strip (Fig. 29).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the light source plate and light strips of Jeon in the lighting apparatus of York, in order to provide display applicability (paragraph 3 of Jeon). 

As for claim 18, York further teaches wherein the LED package is electrically connected to the driver when the lens is plugged on the lighting apparatus (Figs. 3C and 9; *note that the light strip is taught by Jeon above).  





Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over York and Jeon, as is applied to claim 14 above, further in view of Negley.
With respect to claim 15, York and Jeon teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein the light passing cover has multiple cover lenses corresponding to the multiple light strips (claim 15).  
As for claim 15, Negley teaches wherein a light passing cover (111) has multiple cover lenses corresponding to the multiple light strips (column 39, lines 3-23).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the light passing cover of Negley in the lighting apparatus of York, in order to create an improved more uniform light output.

Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Applicant simply states that the claim “is not anticipated by York.”  Therefore, the Examiner finds the interpretation above reads on the claims submitted 27 October 2022. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                     7/21/2022